Opinion issued July 9, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00069-CV
____________

PERIGEUM DEVELOPMENT, INCORPORATED, Appellant

V.

EDWARD BACHMAN, Appellee



On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2008-22440



MEMORANDUM  OPINION
	Appellant Perigeum Development, Incorporated has filed an unopposed 
motion to dismiss the appeal.  No opinion has issued.  Accordingly, the motion is
granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Alcala.